21. Specific programme of the European Atomic Energy Community (Seventh Research and Training Framework Programme, 2007-2011) (vote)
- Before the vote:
Mr President, I am the shadow rapporteur for the PSE Group. Yesterday we had a vote based on information regarding Amendments 22 and 23. We knew that the different fusion associations held different views. I should therefore like to tell my group that we have received a letter from the Fusion Association stating it is unanimously in favour of the way in which we voted in committee. Therefore, I should like to ask colleagues to change their vote on Article 2(2) and vote against those amendments.